Title: From George Washington to the United States Senate and House of Representatives, 6 August 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York] August 6th 1790.
Gentlemen of the Senate and House of Representatives,    

I have directed my Secretary to lay before you a Copy of an exemplified Copy of a Law, to ratify, on the part of the State of New Jersey, certain Amendments to the Constitution of the United States; together with the Copy of a letter which accompanied said ratification, from The Honorable Elisha Lawrence Esquire Vice President of the State of New Jersey to the President of the United States.

Go: Washington

